Mr. Justice Prewitt
delivered the opinion of the Court.
The purpose of this suit was to enjoin the proposed incorporators of the Tusculum Community in the 13th Civil District of Greene County, Tennessee.
There was an answer filed by the defendants and at the hearing the Chancellor dissolved the injunction and this appeal resulted.
The complainants sought to void the election on the ground that the petition seeking to have an election held was void on the ground that the first page of the petition was withdrawn and another substituted which varied from the first page of the petition.
We are of the opinion that the property set out and described in the petition filed with the election commissioners is substantially the same as what was understood to be covered when two of the complainants and others signed the petition asking that an election be held to determine the will of the voters relative to the incorporation.
We are further of the opinion that the complainants had full knowledge and information as to the election and the proposed area to be incorporated; that no one was prejudiced or damaged by the failure, to comply strictly with the statute; that when the petition was circulated it explained that the area was uncertain and might have to be changed.
It also appears that the election was held according to law and that the same was legal and fair.
*41It appears that in the case at Bar every legal voter, who wanted to participate in the election, had an opportunity to do so, and well knew the territory to be embodied in the new corporation.
In the case of State ex rel. Williams v. Jones, 179 Tenn. 206, 164 S.W.2d 823, 826, it was said:
“This Court has said in several cases that it will not permit trifling irregularities to defeat the will of the majority as expressed at the polls. Hanover v. Boyd, 173 Tenn. 426, 121 S.W.2d 120; Heiskell v. Lowe, 126 Tenn. 475, 153 S.W. 284.” See also Summitt v. Russell, 199 Tenn. 174, 285 S.W.2d 137.
We are therefore of the opinion that there was no error in the decree of the Chancellor and it is affirmed.